Case 1:15-cv-14174-NMG Document190 Filed 04/16/19 Page 1 of 2

COYRTESY CoetY
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 1:15ev14174-NMG

CARLA SHEFFIELD, Personal
Representative of the Estate of
BURRELL RAMSEY-WHITE,
Plaintiff
PLAINTIFF’S MOTION
FOR A NEW TRIAL

MATHEW PIEROWAY and,
JOEL RESIL,
Defendants

eee ee OO OO Oe see

Carla Sheffield, Personal Representative of the Estate of Burrell Ramsey-White, the
plaintiff, hereby moves this Honorable Court for a new trial, pursuant to Fed. R. Civ. P. 59(a).

In support of her Motion, the plaintiff states that the Court and jury committed errors
during trial of the kind for which federal courts have allowed new trials. In further support of
her Motion, the plaintiff relies upon her memorandum of law submitted herewith.

The Plaintiff,
By her Attorneys,

/s/ Mark FE. Itzkowitz
MARK F. ITZKOWITZ (BBO #248130)

175 Federal Street

Suite 1425

Boston, MA 02110-2287
(617) 695-1848

MFI tzkowitz@hotmail.com

Wim, dened. HiNGean, SDI [2/7/17
